DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.
Claim 1 recites the limitation “bended” in line 3 which should be changed to “bent”.
Claim 1 recites the limitation “Aluminium flat bar” in line 3 which should be changed to “the flat aluminum bar”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1 recites the limitation "the strut-pressed bar" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the design" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the mounting-plate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the special feature" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the shape" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the stretched letter M" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, line 4 recites the limitation “the shape of a bird wing”. This term is indefinite, as a bird wing shape does not have a specific definition in the art, and is not clearly defined in the specification.
Claim 1, line 4 recites the limitation “the stretched letter M”. This term is indefinite, as a stretched letter M does not have a well-known meaning in the art, and is not clearly defined in the specification.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
The claims are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. 
Lines 6-15 of sheet 5 are not being examined on the merits because it is unclear whether these lines are meant to be part of claim 1, a different claim altogether, or an extension of the description of the invention. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (U.S. Pat. No. D727,802), hereinafter Sung, in view of Arai et al. (JP H07171672 A), hereinafter Arai.
Regarding claim 1, Sung discloses (Fig. 1-8) a strut-pressed bar (Title of invention) with a design composed of a mounting plate (circular plates with bolt holes on both ends of bar) and the strut-pressed bar (long bar portion connecting mounting plates) of which a special feature of the design is that the strut-pressed bar 15 is a flat bird wing or a stretched letter M (strut bar resembles a bird with outstretched wings). Sung does not disclose that the strut-pressed bar is made of aluminum with a thickness of 3/8 inch and a width of 2 or 2.5 inches.
Arai teaches that the strut-pressed bar is made of aluminum (Para. [0001]). Arai states that “aluminum strut bars have been used for weight reduction” (Para. [0004]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sung by making the strut bar out of aluminum as disclosed by Arai because using aluminum reduces the overall weight of the vehicle.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Sung and Arai to have a thickness of ¾ inch and a width of 2 or 2 ½ inches.  Applicant has not disclosed that using these dimensions for the bar provides a particular advantage, is used for a specific purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Sung’s strut bar, and applicant’s invention, to perform equally well with the dimensions shown in Sung’s figures or the claimed ¾ inch x 2 or 2 ½ inches dimensions because both dimensions would perform the same function of providing stiffness in the vehicle width-direction between the struts equally well.
Therefore, it would have been prima facie obvious to modify Sung and Aria to obtain the invention as specified in claim 1 because such a modification would have .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nishino (U.S. Pat. No. 6,244,607 B1) discloses a strut bar for a vehicle suspension device with mounting plates for coupling to struts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870.  The examiner can normally be reached on Monday - Thursday 8 a.m. - 5:30 p.m. and Friday 8:30 a.m. - 12:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3616


/SCOTT F. UNDERWOOD/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616